DETAILED ACTION
Status of Claims
This Office action is in response to the preliminary amendment filed on 10/19/2021. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 05/18/2021, 09/20/2021, 04/18/2022, and 07/13/2022 are being considered by the examiner. However, due to the large number of disclosed references, only a cursory review of the references was able to be conducted. The examiner requests applicant to point out any of the submitted references that are believed to be of the most significance.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) for the following reasons:
In FIG. 4B, reference character 551 should be changed to reference character 951 to correspond with ¶ 86 of the specification.
The drawings do not include reference sign 961 mentioned in ¶ 86 of the specification.
The drawings include reference character 253 in FIG. 2 and reference character 24 in FIG. 13, neither of which are mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “in-situ,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a communication system that receives a prior information map” (claim 1)
“a predictive model generator that generates a predictive agricultural model” (claim 1)
“a predictive map generator that generates a functional predictive agricultural map” (claim 1)
“a communication system that receives a prior information map” (claim 19)
“a predictive model generator that generates a predictive model” (claim 19)
“a predictive map generator that generates a functional predictive map” (claim 19)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 45: “communication system 206 may be a cellular communication system, a system for communicating over a wide area network or a local area network, a system for communicating over a near field communication network, or a communication system configured to communicate over any of a variety of other networks or combinations of networks. Communication system 206 may also include a system that facilitates downloads or transfers of information to and from a secure digital (SD) card or a universal serial bus (USB) card or both.” Also, ¶¶ 89-93 and FIG. 4A: “the example predictive model generator 210 includes prior operations-to-sensed characteristic model generator 342. In other examples, the predictive model generator 210 may include additional, fewer, or different components than those shown in the example of FIG. 4A. Consequently, in some examples, the predictive model generator 210 may include other items 348 as well, which may include other types of predictive model generators to generate other types of models… predictive map generator 212 includes a characteristic map generator 356. In other examples, the predictive map generator 212 may include additional, fewer, or different map generators. Thus, in some examples, the predictive map generator 212 may include other items 358 which may include other types of map generators to generate predictive maps for other types of agricultural characteristics.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 10-13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 17/066,442, 17/066,444, 17/066,471, 17/066,521, 17/066,844, 17/066,869, 17/066,887, 17/066,904, 17/066,929, 17/066,999, 17/067,025, 17/067,038, 17/067,065, 17/067,086, 17/067,098, 17/067,129, 17/067,160, 17/067,161, 17/067,183, 17/067,190, 17/067,228, 17/067,317, 17/067,350, 17/067,383, 17/067,475, 17/067,483, 17/067,551, 17/067,571, 17/067,583, 17/067,603, and 17/067,609 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to simply defining the first or second agricultural characteristic as being a specific characteristic such as a seeding, power, residue, crop state, calibration, biomass, cut height, ear size, crop constituent, crop moisture, yield, soil property, pest, topographic, weed, machine, or optical characteristic.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19:
Claim 19 includes two recitations of “an agricultural work machine,” and it is unclear whether each recitation refers to the same work machine or to two different work machines. Similarly, claim 19 includes a recitation of “a value of a second agricultural characteristic” and later includes a recitation of “a value of the second agricultural characteristic.” It is unclear whether these recitations refer to the same value or to different values. For examination purposes, claim 19 has been interpreted as if the second recitation of “an agricultural work machine” were replaced with “the agricultural work machine,” and as if the recitation of “a value of the second agricultural characteristic” were replaced with “the value of the second agricultural characteristic.” Clarification is required.
	Regarding claim 20:
Since the independent claim 19 is rejected as being indefinite under 35 U.S.C. 112(b), claim 20 is also rejected under 35 U.S.C. 112(b), because of its dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2019/0050948 A1), hereinafter Perry, in view of Mewes et al. (US 2016/0215994 A1), hereinafter Mewes.
Regarding claim 1:
		Perry discloses the following limitations:
“An agricultural system comprising: a communication system that receives a prior information map that includes values of a first agricultural characteristic from a prior agricultural operation corresponding to different geographic locations in a field.” (See at least Perry ¶¶ 41-44 and 108: “if the crop prediction system 125 receives a request for a crop production prediction from a grower client device 102 for a particular field, the crop prediction engine 155 can request information associated with the particular field via the database interface module 150, which in turn can retrieve it from the geographic database 135 (e.g., geographic information associated with the particular field, geographic information associated with other fields within a threshold similarity to the requested field, etc.) and from the agricultural database 140 (e.g., agricultural information describing crop variants previously grown in the particular field and similar fields, farming operations performed on the previously grown crop variants, and corresponding crop production information). The database interface module 150 can then provide the requested and retrieved data to the crop prediction engine 155 for use in applying the crop prediction models to generate crop production predictions.” Further, “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing treatments and applications to land, including fertilizers, herbicides, pesticides, fungicides, nematicides, lime, and watering types and quantities.” The “crop prediction engine” corresponds to the claimed “communication system,” and any of the input data regarding the treatments and applications to the land could correspond to the claimed “first agricultural characteristic.”)
“a geographic position sensor that detects a geographic location of an agricultural work machine.” (See at least Perry ¶ 55: “Sensor data sources 114 may additionally be located at fixed points (e.g., a sensor placed at a designated point on a field) or may be coupled to moving objects (e.g., an autonomous, manned, or remotely controlled land or aerial vehicle). In addition to sensor measurements, sensor health data (such as available power, component malfunction or degradation, diminished communication strength, etc.) and other sensor metadata (such as GPS location data) can be collected for use in verifying the quality of measurement data collected by the sensors and determining the health of the sensors themselves.”)
a “sensor that detects a value of a second agricultural characteristic corresponding to the geographic location.” (See at least Perry ¶¶ 10, 35, and 79: “In an embodiment, accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground. In an embodiment, field information collected from the sensors is used to compute additional field information, including one or more of: a ratio of soil to air temperature, a ratio of leaf to air temperature, a soil wetness index, a number of cumulative growing degree days, a chlorophyll content, evapotranspiration, a daily light integral, a daily minimum temperature, a daily mean temperature, a daily maximum temperature, and a change in the normalized difference vegetation index.” Further, the “’field information’ can include one or more of past and present crop production information, past and present geographic information, past and present agricultural information, past and present agronomic information, past and present sensor data associated with crop production, any other information related to the planting, growing, and harvesting of a crop, and any other field parameters as described herein.” Also, an “interface 130 can generate a map interface of a portion of land, and can display icons or other information identifying a location of sensors, farming equipment, and/or laborers within the map interface (for instance based on location information received from each entity).” Any of the listed field information, including the crop production, could correspond to the claimed “second agricultural characteristic.”)
“a predictive model generator that generates a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the prior information map at the geographic location and the value of the second agricultural characteristic sensed by the… sensor at the geographic location.” (See at least Perry ¶ 5: “a system executes a method for crop productivity optimization by accessing, for a first portion of land associated with a user, field information describing characteristics of the first portion of land related to crop growth from a plurality of data sources. The system applies a prediction model to the accessed field information. The prediction model is trained on crop growth information and maps, for sets of land characteristics, one or more farming operations to crop productivities by performing one or more machine learning operations.”)
“and a predictive map generator that generates a functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different geographic locations in the field, based on the values of the first agricultural characteristic in the prior information map and based on the predictive agricultural model.” (See at least Perry ¶¶ 18 and 162: “The prediction model can map characteristics described by the field information to the selected set of farming operations. A measure of crop productivity associated with the selected set of farming operations is greater than similar measures of crop productivity associated with other sets of farming operations.” Further, “The output of the crop prediction models applied by the crop prediction module 425 may be formatted in a variety of ways. In some embodiments, the crop prediction module 425 outputs a measure of crop productivity for a particular set of farming operations. For example, the crop prediction module 425 can output… a map overlay representing an area of land including a planting region corresponding to a request showing management zones of application of one or more farming operations and a predicted productivity corresponding to the management zones.”)
While not explicitly disclosed by Perry, Mewes discloses the use of an “in-situ” sensor. (See at least Mewes ¶ 38: “In one embodiment of the present invention, past, present, and predicted weather data for any location globally are constructed through combined application of one or more of in-situ weather observations, remotely-sensed weather observations, and meteorological analysis and prediction models.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Perry by using an in-situ sensor as taught by Mewes, because this modification is a simple substitution of one known element (an unspecified brand of sensor) for another (an in-situ sensor) to obtain predictable results. Further, Mewes discloses that “predicted weather data for any location globally are constructed through combined application of one or more of in-situ weather observations, remotely-sensed weather observations, and meteorological analysis and prediction models,” and that “These data, along with user-provided crop metadata, can be used to diagnose and predict the growth and maturation of a crop to be harvested” (see at least Mewes ¶ 38.)
Regarding claim 3:
Perry in combination with Mewes discloses the “agricultural system of claim 1,” and Perry further discloses “wherein the prior information map comprises a prior operation map that maps, as the first agricultural characteristic, values of an application operation characteristic to the different geographic locations in the field.” (See at least Perry ¶¶ 41-44: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing treatments and applications to land, including fertilizers, herbicides, pesticides, fungicides, nematicides, lime, and watering types and quantities.”)
Regarding claim 4:
Perry in combination with Mewes discloses the “agricultural system of claim 3,” and Perry further discloses the following limitations:
“wherein the predictive model generator is configured to identify a relationship between the second agricultural characteristic and the application operation characteristic based on the second agricultural characteristic value detected at the geographic location and the values of the application operation characteristic, in the prior information map, at the geographic location.” (See at least Perry ¶¶ 41-44: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing treatments and applications to land, including fertilizers, herbicides, pesticides, fungicides, nematicides, lime, and watering types and quantities.”)
“the predictive agricultural model being configured to receive an input application operation characteristic value as a model input and generate a predicted second agricultural characteristic value as a model output based on the identified relationship.” (See at least Perry ¶¶ 41-44, which disclose that the model can “predict future crop production” based on “Inputs from growers describing treatments and applications to land, including fertilizers, herbicides, pesticides, fungicides, nematicides, lime, and watering types and quantities.”)
Regarding claim 5:
Perry in combination with Mewes discloses the “agricultural system of claim 4,” and Perry further discloses “wherein the application operation characteristic comprises one of a water, fertilizer, herbicide, pesticide, and fungicide application characteristic.” (See at least Perry ¶¶ 41-44: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing treatments and applications to land, including fertilizers, herbicides, pesticides, fungicides, nematicides, lime, and watering types and quantities.”)
Regarding claim 6:
Perry in combination with Mewes discloses the “agricultural system of claim 1,” and Perry further discloses “wherein the prior information map comprises a prior operation map that maps, as the first agricultural characteristic, values of a removal operation characteristic to the different geographic locations in the field.” (See at least Perry ¶¶ 41-46: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Crop production databases describing historic crop planting, growth, and harvesting.” Harvesting corresponds to the claimed “removal operation.”)
Regarding claim 7:
Perry in combination with Mewes discloses the “agricultural system of claim 6,” and Perry further discloses the following limitations:
“wherein the predictive model generator is configured to identify a relationship between the second agricultural characteristic and the removal operation characteristic based on the second agricultural characteristic value detected at the geographic location and the value of the removal operation characteristic, in the prior information map, at the geographic location.” (See at least Perry ¶¶ 41-46: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Crop production databases describing historic crop planting, growth, and harvesting.”)
“the predictive agricultural model being configured to receive an input removal operation characteristic value as a model input and generate a predicted second agricultural characteristic value as a model output based on the identified relationship.” (See at least Perry ¶¶ 41-46, which disclose that the model can “predict future crop production” based on inputs from “Crop production databases describing historic crop planting, growth, and harvesting.”)
Regarding claim 8:
Perry in combination with Mewes discloses the “agricultural system of claim 7,” and Perry further discloses “wherein the removal operation characteristic comprises one of a harvesting, windrowing, and baling operation characteristic.” (See at least Perry ¶¶ 41-46: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Crop production databases describing historic crop planting, growth, and harvesting.”)
Note that under the broadest reasonable interpretation (BRI) of claim 8, consistent with the specification, the removal operation characteristic comprising “one of a harvesting, windrowing, and baling operation characteristic” is treated as an alternative limitation. Applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the harvesting operation characteristic has been addressed here, the claim is still rejected in its entirety.
Regarding claim 9:
Perry in combination with Mewes discloses the “agricultural system of claim 1,” and Perry further discloses “wherein the prior information map comprises a prior operation map that maps, as the first agricultural characteristic, values of a ground engaging operation characteristic to the different geographic locations in the field.” (See at least Perry ¶¶ 41-45: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing actions taken with regards to land, including tilling, irrigation, and topological modifications.” The “tilling” corresponds to the claimed “ground engaging operation.”)
	Regarding claim 10:
Perry in combination with Mewes discloses the “agricultural system of claim 8,” and Perry further discloses the following limitations:
“wherein the predictive model generator is configured to identify a relationship between the second agricultural characteristic and the ground engaging operation characteristic based on the second agricultural characteristic value detected at the geographic location and the value of the ground engaging operation characteristic, in the prior information map, at the geographic location.” (See at least Perry ¶¶ 41-45: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing actions taken with regards to land, including tilling, irrigation, and topological modifications.”)
“the predictive agricultural model being configured to receive an input ground engaging operation characteristic value as a model input and generate a predicted second agricultural characteristic value as a model output based on the identified relationship.” (See at least ¶¶ 41-45, which disclose that the model can “predict future crop production” based on “Inputs from growers describing actions taken with regards to land, including tilling, irrigation, and topological modifications.”)
Regarding claim 11:
Perry in combination with Mewes discloses the “agricultural system of claim 1,” and Perry further discloses the system “further comprising an operator interface mechanism that displays a map representation of the functional predictive agricultural map.” (See at least Perry ¶¶ 79 and 162: “The user interface allows users to interact with the crop prediction system 125 in a variety of ways… the interface 130 can generate a map interface of a portion of land, and can display icons or other information identifying a location of sensors, farming equipment, and/or laborers within the map interface (for instance based on location information received from each entity).” Further, “the crop prediction module 425 can output… a map overlay representing an area of land including a planting region corresponding to a request showing management zones of application of one or more farming operations and a predicted productivity corresponding to the management zones.”)
	Regarding claim 12:
		Perry discloses the following limitations:
“A computer implemented method of generating a functional predictive agricultural map, comprising: receiving a prior information map that indicates values of a first agricultural characteristic from a prior agricultural operation corresponding to different geographic locations in a field.” (See at least Perry ¶¶ 41-44 and 108.)
“detecting a geographic location of an agricultural work machine.” (See at least Perry ¶ 55.)
“detecting, with [a] sensor, a value of a second agricultural characteristic corresponding to the geographic location.” (See at least Perry ¶¶ 10, 35, and 79.)
“generating a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic.” (See at least Perry ¶ 5.)
“and controlling a predictive map generator to generate the functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different locations in the field based on the values of the first agricultural characteristic in the prior information map and the predictive agricultural model.” (See at least ¶¶ 18 and 162.)
While not explicitly disclosed by Perry, Mewes discloses the use of an “in-situ” sensor. (See at least Mewes ¶ 38.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Perry by using an in-situ sensor as taught by Mewes, because this modification is a simple substitution of one known element (an unspecified brand of sensor) for another (an in-situ sensor) to obtain predictable results. Further, Mewes discloses that “predicted weather data for any location globally are constructed through combined application of one or more of in-situ weather observations, remotely-sensed weather observations, and meteorological analysis and prediction models,” and that “These data, along with user-provided crop metadata, can be used to diagnose and predict the growth and maturation of a crop to be harvested” (see at least Mewes ¶ 38.)
Regarding claim 14:
Perry in combination with Mewes discloses the “computer implemented method of claim 12,” and Perry further discloses “wherein receiving a prior information map comprises: receiving a prior information map generated from a prior ground engaging operation performed in the field.” (See at least Perry ¶¶ 41-45: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing actions taken with regards to land, including tilling, irrigation, and topological modifications.” The “tilling” corresponds to the claimed “ground engaging operation.”)
Regarding claim 15:
Perry in combination with Mewes discloses the “computer implemented method of claim 12,” and Perry further discloses “wherein receiving a prior information map comprises: receiving a prior information map generated from a prior application operation performed in the field.” (See at least Perry ¶¶ 41-44: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing treatments and applications to land, including fertilizers, herbicides, pesticides, fungicides, nematicides, lime, and watering types and quantities.”)
Regarding claim 16:
Perry in combination with Mewes discloses the “computer implemented method of claim 12,” and Perry further discloses “wherein receiving a prior information map comprises: receiving a prior information map generated from a prior removal operation performed in the field.” (See at least Perry ¶¶ 41-46: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Crop production databases describing historic crop planting, growth, and harvesting.” Harvesting corresponds to the claimed “removal operation.”)
Regarding claim 17:
Perry in combination with Mewes discloses the “computer implemented method of claim 16,” and Perry further discloses “wherein receiving a prior information map comprises: receiving a prior information map generated from a prior harvesting operation performed in the field.” (See at least Perry ¶¶ 41-46: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Crop production databases describing historic crop planting, growth, and harvesting.”)
Regarding claim 18:
Perry in combination with Mewes discloses the “computer implemented method of claim 12,” and Perry further discloses the method “further comprising: controlling an operator interface mechanism to present the predictive agricultural map.” (See at least Perry ¶ 79: “The user interface allows users to interact with the crop prediction system 125 in a variety of ways… the interface 130 can generate a map interface of a portion of land, and can display icons or other information identifying a location of sensors, farming equipment, and/or laborers within the map interface (for instance based on location information received from each entity).”)
Regarding claim 19:
		Perry discloses the following limitations:
“An agricultural work machine, comprising: a communication system that receives a prior information map that indicates agricultural characteristic values corresponding to different geographic locations in a field from a prior agricultural operation.” (See at least Perry ¶¶ 41-44 and 108.)
“a geographic position sensor that detects a geographic location of an agricultural work machine.” (See at least Perry ¶ 55.)
a “sensor that detects a value of a second agricultural characteristic corresponding to the geographic location.” (See at least Perry ¶¶ 10, 35, and 79.)
“a predictive model generator that generates a predictive model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the prior information map corresponding to the geographic location and a value of the second agricultural characteristic sensed by the… sensor and corresponding to the geographic location.” (See at least Perry ¶ 5.)
“and a predictive map generator that generates a functional predictive map of the field, that maps predictive second agricultural characteristic values to the different locations in the field, based on the first agricultural characteristic values in the prior information map and based on the predictive model.” (See at least ¶¶ 18 and 162.)
While not explicitly disclosed by Perry, Mewes discloses the use of an “in-situ” sensor. (See at least Mewes ¶ 38.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Perry by using an in-situ sensor as taught by Mewes, because this modification is a simple substitution of one known element (an unspecified brand of sensor) for another (an in-situ sensor) to obtain predictable results. Further, Mewes discloses that “predicted weather data for any location globally are constructed through combined application of one or more of in-situ weather observations, remotely-sensed weather observations, and meteorological analysis and prediction models,” and that “These data, along with user-provided crop metadata, can be used to diagnose and predict the growth and maturation of a crop to be harvested” (see at least Mewes ¶ 38.)
	Regarding claim 20:
Perry in combination with Mewes discloses the “agricultural system of claim 19,” and Perry further discloses “wherein the prior information map indicates agricultural characteristics that are from one or more of: an application operation, a removal operation, and a ground engaging operation.” (See at least Perry ¶¶ 41-44: “The external databases 112 are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system 125 to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production… Examples of external databases 112 can include… Inputs from growers describing treatments and applications to land, including fertilizers, herbicides, pesticides, fungicides, nematicides, lime, and watering types and quantities.” This disclosure at least teaches that the prior information map indicates agricultural characteristics from “an application operation” as claimed.)
Note that under the BRI of claim 20, consistent with the specification, the prior information map indicating “agricultural characteristics that are from one or more of: an application operation, a removal operation, and a ground engaging operation” is treated as an alternative limitation. Applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “application operation” has been addressed here, the claim is still rejected in its entirety.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Mewes as applied to claims 1 and 12 above, and further in view of Deng (US 2020/0146203 A1).
	Regarding claim 2:
Perry in combination with Mewes discloses the “agricultural system of claim 1,” but does not specifically disclose “wherein the predictive map generator configures the functional predictive agricultural map for consumption by a control system that generates control signals to control a controllable subsystem on the agricultural work machine based on the functional predictive agricultural map.” However, Deng does teach this limitation. (See at least Deng ¶¶ 26-27: “The machine learning or data center 110 may be configured to process aerial imagery 112 of the geographic area 140 and create an operations-based geographic coordinate map 120 including a set of operational settings for an agricultural implement 136.” Further, “the map 120 may be transmitted to a controller 134 in operative communication with the implement 136 or a work vehicle 132 associated with the implement 136. As shown, the work vehicle 132 may be a tractor or other work vehicle capable of towing the implement 136 so as to perform an agricultural operation within an unworked portion 142 of the geographic area 140.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Perry in combination with Mewes by creating the map so that it can be used in controlling a subsystem of an agricultural work machine as taught by Deng, because this modification allows for the work machine to seamlessly “perform an agricultural operation within an unworked portion 142 of the geographic area 140, thereby resulting in a worked portion 144 of the geographic area 140.” (See at least Deng ¶ 27.)
	Regarding claim 13:
Claim 13 is rejected under the same rationale, mutatis mutandis, as applied to claim 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Casas et al. (US 2020/0184214 A1) Abstract discloses a system that receives agricultural data and uses a machine learning model to generate predictions for an agricultural characteristic such as a subfield soil property. Casas et al. ¶ 54 further discloses to train the machine learning model and create a map of the agricultural characteristic.
Hu (US 2018/0260504 A1) Abstract discloses a computer-implemented method of receiving input data including a map of agricultural characteristics, normalizing a set of model values based on the agricultural characteristics, and selecting a location to be used in validating the results of the model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662